Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities: “between first support part” should be “between the first support part” and “between second support part” should be “between the second support part”.  Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the third connecting part and further connecting part per claim 12 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the specification does not disclose a fourth connecting part as recited in claim 12.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With Respect to Claim 12  
	The specification does not disclose a fourth connecting part, and so this subject matter was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With Respect to Claims 6-7 
	It is unclear what the scope of the claim is, noting that any structure must, per se, be disposed at a specified angle (e.g. relative to some other structure) relative to at least some other structure in existence. It is unclear how to interpret this phrase so as to provide any meaning to the claim.  
With Respect to Claims 9-11
	These claims are rejected as they depend from a rejected claim and so incorporate its indefinite scope.  
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 1-20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which 
With Respect to Claim 1  
	The phrase “wherein each of the first support part and the second support part extends from the first connecting part to the second connecting part” is unclear in scope, noting that the drawings do not clearly show the first support part (170) e.g. contacting and extending from the first connecting part (130) to the second connecting part (130) (the drawings show 170 and 130 close together, but for example FIG. 3 shows 117 between the two and the other drawings also appear to show some space between these parts or have perspective that make it unclear whether there is contact or space between them), and the specification does not appear to explicitly disclose this subject matter. It is unclear whether the phrase “wherein each of the first support part and the second support part extends from the first connecting part to the second connecting part” should be broadly interpreted to indicate that the first and second support parts e.g. extending in a direction between the two connecting parts, if it should be interpreted narrowly (which would raise issues under 112, 1st paragraph, drawing objects, and the like due to lack of support for some narrower interpretations), or if it has some other scope.  
	The remainder of this office action is based on the invention as best understood by Examiner, broadly interpreting the phrase to encompass at least the subject matter supported by the drawings and specification and to not require contact between the support parts and connecting parts.
With Respect to Claims 6-7 
	Claim 6 merely recites that the connecting part is disposed at a specified angle with no suggestion as to what the angle should be or what it is taken relative to. Claim 7 limits the range of the angle but again fails to specify what the angle is relative to. Inasmuch as the angle can be taken relative 
	The remainder of this office action is based on the invention as best understood by Examiner.
With Respect to Claims 8-11  
 	These claims are rejected as they depend from a rejected claim and so incorporate its indefinite scope.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 5-7, 12-17 and 19-20 are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over U.S. Patent Publication #2020/0050235 to Yoon (Yoon), either alone or also in view of U.S. Patent #9,733,480 to Baek (Baek), U.S. Patent Publication #2016/0299346 to Allin (Allin), and/or U.S. Patent #2,887,928 to Misuraca (Misuraca).
With Respect to Claim 1  
Yoon discloses a head-mounted display (HMD) apparatus comprising: a main body (100) having a first surface configured to face a user's facial side (FIGS. 1A and 1C); at least one connecting part (200) connected to at least one surface of the main body; and a wearing part (300) having a strap form, configured to connect to the at least one connecting part and surround a portion of a head of a user such that the main body is held on the user's facial side, wherein the main body comprises a first support part (noting support part contacting the user, best seen in FIGS. 1A and 1B, between the front portion of 100 and the user, but not having a detailed description in the specification) extending from a portion of the first surface, wherein 
Alternately, as to the first and second connecting parts being disposed on opposite side surfaces, it would have been obvious to one of ordinary skill in the art before the filing date of this application to move the attachment point from the upper surface of the side to the left and right facing sides, in order have the HMD located entirely between the attachments, and/or as doing so constitutes at most a mere rearrangement of parts which does not patentably distinguish Misuraca discloses forming a similar head support structure with first and second connecting parts disposed on opposite facing side surfaces of a device (12, see FIG. 2), which provides sufficient motivation to make and/or evidence of the obviousness of the modification. 
	Alternately, although Examiner maintains that a person of ordinary skill in the art would understand the Yoon structure to include a first support part as claimed, as Applicant has not objected to the taking of official notice it is taken as admitted prior art that it is known in the art to form similar structures with first supports as claimed, or Baek discloses a similar head mounted structure including a first support part (130, see e.g. FIG. 3) extending from a portion of the first surface of a main body, configured to be supported on a user's forehead and extending from a first connecting part to a second connecting part (noting left and right connecting structures for the user head mounting band); Allin discloses forming a similar head mounted display with a first support (160) extending from a portion of the first surface of a main body, configured to be supported on a user's forehead (it is disclosed as a forehead pad, see [0030]). It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the knowledge of one of ordinary skill in the art, the disclosure of Baek, and/or the disclosure of Allin, to form the Yoon structure with such a first support part as claimed, as a mere selection of an art appropriate face contacting/device structure and/or in order to enhance user comfort. 
With Respect to Claim 2  
The HMD apparatus of claim 1, wherein the first support part comprises: a first portion extending from an upper side of the first surface, a second portion extending from a portion of 
With Respect to Claim 5  
The HMD apparatus of claim 1, wherein the first support part comprises a material configured to serve as a buffer between the main body and the user's forehead (see e.g. Baek and/or Allin).  
With Respect to Claim 6  
The HMD apparatus of claim 1, wherein the at least one connecting part (200) is disposed at a specified angle (it is angled downwardly at a specified angle to the extent claimed).  
With Respect to Claim 7  
The HMD apparatus of claim 6, wherein the specified angle ranges from 10 degrees to 50 degrees (it has this angle with respect to at least some other structure.
Alternately, it appears to show wherein the specified angle between 200 and 330 ranges from 10 degrees to 50 degrees, but inasmuch as the drawings may not be to scale and the specification does not detail the angle, it does not clearly and explicitly disclose wherein that specified angle ranges from 10 degrees to 50 degrees.  
However, it would have been obvious to form the structure with a specified angle in the claimed range, as a mere selection of an art appropriate angle for the parts, as a matter of routine optimization of the angle which is within the level of ordinary skill in the art, and/or as modifying the angle constitutes at most a mere change in size/proportion which does not patentably distinguish over the prior art (MPEP 2144.04(IV)(A)) or at most a mere 
With Respect to Claim 13  
The HMD apparatus of claim 1, wherein the first connecting part and the second connecting part are connected to another surface of the main body.  
With Respect to Claim 14  
The HMD apparatus of claim 1, wherein the wearing part comprises an elastic material (elastic band part 400 and/or elastic support portion 315).  
With Respect to Claim 15  
The HMD apparatus of claim 1, wherein the wearing part further comprises: a third support part (310 or alternately 316) disposed on an inner circumferential surface of a rear portion of the wearing part that faces an occipital region of the user.  
With Respect to Claim 16  
The HMD apparatus of claim 1, wherein the wearing part further comprises: 4Appl. No.: 15/975,277 Response dated: August 12, 2020 Reply to Office Action of: June 16, 2020 an elastic member (316) on a rear portion of the wearing part configured to face an occipital region of the user, the elastic member having an elastic value above a specified magnitude.  
With Respect to Claim 17  
The HMD apparatus of claim 1, wherein the wearing part further comprises a length adjustment part (317 and related structure) configured to adjust a length of the wearing part.  
With Respect to Claim 19  
The HMD apparatus of claim 17, wherein the length adjustment part is disposed on a rear portion of the wearing part that faces an occipital region of the user.  
With Respect to Claim 20  
The HMD apparatus of claim 17, wherein the length adjustment part comprises at least one of a gear, a hook and loop connector, or a magnet (noting gear 317c).
Claims 3-4 are rejected under 35 U.S.C. 103 as obvious over U.S. Patent Publication #2020/0050235 to Yoon (Yoon), either alone or also in view of U.S. Patent #9,733,480 to Baek (Baek), U.S. Patent Publication #2016/0299346 to Allin (Allin), and/or U.S. Patent #2,887,928 to Misuraca (Misuraca) as applied to claim 2 above, and further in view of U.S. Patent #9,703,103 to Araki (Araki).
With Respect to Claim 3  
The HIMD apparatus of claim 2, but does not disclose further comprising: a light-shielding part configured to extend from a portion of a circumference of the first surface, excluding a portion from which the first support part extends.  
	However, Araki discloses using a light-shielding part (e.g. either or both 41) configured to extend from a portion of a circumference of the first surface in order to block light when the HMD is in use.
	It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Araki, to add a light-shielding part as taught by Araki to the HMD of the combination, in order to block light when the HMD is in use. It is noted that excluding the light-shielding part from the portions from which the first support part extends is obvious as the first support part also serves to block light and so additional light blocking in that area could be considered redundant and so doing without it is obvious to reduce weight and/or save on materials cost; it is noted that the Yoon first support is not shown as including a lower section to block light, nor does the Allin first support/pad, and that Baek shows a lower nose 
With Respect to Claim 4  
The HMD apparatus of claim 3, wherein a length by which the light-shielding part extends is shorter than a length by which the first support part extends (as a light-shielding part on the lower portion of Yoon will be between the sides of the first support part and therefore shorter in length than it; alternately the structures noted above as to Allin or Baek will also be shorter in length than the first support part as they are similarly located between it).  
Claim 8 is rejected under 35 U.S.C. 103 as obvious over U.S. Patent Publication #2020/0050235 to Yoon (Yoon), either alone or also in view of U.S. Patent #9,733,480 to Baek (Baek), U.S. Patent Publication #2016/0299346 to Allin (Allin), and/or U.S. Patent #2,887,928 to Misuraca (Misuraca) as applied to claim 6 above, and further in view of U.S. Patent #4,457,461 to Docking (Docking) or Docking and U.S. Patent #9,810,911 to Miller (Miller).
With Respect to Claim 8  
The HMD apparatus of claim 6, but does not disclose wherein the at least one connecting part further comprises: an elastic member configured to horizontally move in a direction inclined at the specified angle.  
	However, Docking discloses a similar head mounting apparatus including a similar connecting part (32, 36, and related structure) that comprises an elastic member (spring of spring loaded mechanism not shown) having an elastic value above a specified magnitude (inherent) configured to horizontally move in order to adjust the location of a main body/display relative to a wearing part.

	It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Docking, to add a slide mechanism similar to that of Docking to the HMD of the combination, in order to allow for adjustment of the location of the display as taught by Docking. For clarity, the slide would be angled via the combination structure, and so would move in the inclined direction as claimed. 
	Alternately, Docking provides motivation to use a slide adjustment assembly and Miller demonstrates that a slide adjustment assembly including elastic members in the horizontal direction are known, and so it would be obvious in view of Docking to add a slide like Docking but using the Miller adjustment mechanism as a mere selection of an art appropriate spring adjustment mechanism to use and/or for the benefits disclosed by Miller for its particular adjustment mechanism.
Claims 9 and 12 are rejected under 35 U.S.C. 103 as obvious over U.S. Patent Publication #2020/0050235 to Yoon (Yoon), either alone or also in view of U.S. Patent #9,733,480 to Baek (Baek), U.S. Patent Publication #2016/0299346 to Allin (Allin), and/or U.S. Patent #2,887,928 to Misuraca (Misuraca) as applied to claim 6 above, and further in view of U.S. Patent #7,484,646 to Holmes (Holmes).
With Respect to Claim 9  
Yoon either alone or also in view of Baek, Allin, and/or Misuraca discloses the HMD apparatus of claim 6, but does not disclose wherein the at least one connecting part further comprises a through-hole configured to rotatably receive a shaft disposed on the at least one 
However, Holmes discloses forming a similar connecting part/joint with a through-hole (65 and/or 68) configured to rotatable receive a shaft (67) disposed on the at least one surface of the main body, wherein the at least one connecting part is further configured to perform rotary motion about the shaft.
It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Holmes, to form the joint of the combination like the joint of Holmes, in order to allow for rotation of the joint to enhance user comfort, for the other benefits disclosed by Holmes for its joint structure, as a mere selection of an art appropriate joint structure to use or at most a mere substitution of one art known joint structure for another.
With Respect to Claim 12  
The HMD apparatus of claim 1, wherein the at least one connecting part further comprises: a first connecting part connected to a second surface of the main body, and a second connecting part connected to a third surface facing away from the second surface (as they are connected via the end portions along inwardly or outwardly facing side surfaces of 100).  
Claims 10-11 are rejected under 35 U.S.C. 103 as obvious over U.S. Patent Publication #2020/0050235 to Yoon (Yoon), either alone or also in view of U.S. Patent #9,733,480 to Baek (Baek), U.S. Patent Publication #2016/0299346 to Allin (Allin), and/or U.S. Patent #2,887,928 to Misuraca 
With Respect to Claim 10  
The HMD apparatus of claim 9, and the use of friction to maintain the structure in a desired rotary position, but does not disclose wherein the at least one connecting part further comprises a stopper configured to limit the rotary motion within a specified angle range.  
	However, Ghosh discloses using a stopper (latches, detents, catches, ratcheting mechanisms, etc) to maintain a display in a desired rotary position.
It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Ghosh, to add a stopper as taught by Ghosh to the structure of the combination, in order to maintain the display in a desired rotary position to avoid inadvertent movement from the desired position and/or as a mere substitution of one art known stop structure (frictional engagement) for another (the stopper).
With Respect to Claim 11  
The HMD apparatus of claim 10, wherein the stopper comprises a torsion spring (Ghosh discloses the use of a torsion spring to apply pressure which is taken to be part of the stopper and/or stoppers with torsion springs such as torsion spring ratcheting mechanisms are known in the art and thus render such construction obvious).  
Claim 18 is rejected under 35 U.S.C. 103 as obvious over U.S. Patent Publication #2020/0050235 to Yoon (Yoon), either alone or also in view of U.S. Patent #9,733,480 to Baek (Baek), U.S. Patent Publication #2016/0299346 to Allin (Allin), and/or U.S. Patent #2,887,928 to Misuraca (Misuraca) as applied to claim 17 above, either alone or also in view of Araki.
With Respect to Claim 18  

	However, it would have been obvious to one of ordinary skill in the art before the filing date of this application to move the length adjustment part to the front portion of the wearing part, in order to allow a user to adjust the fit of the wearing part from the user’s front (e.g. to enhance user comfort by avoiding having to reach around the user’s rear, to allow easier adjustment when the user is leaning a head back or against a structure), and/or as doing so constitutes at most a mere rearrangement of parts which does not patentably distinguish over the prior art (MPEP 2144.04).
	Alternately, Araki discloses forming a similar wearing part (21) with a length adjustment part (21a) disposed on the front portion of the wearing part, and it would have been obvious to one of ordinary skill in the art before the filing date of this application to add a length adjustment part (21a) as taught by Araki to the wearing part of the combination, in order to provide a larger range of adjustment to fit a larger number of users and/or enhance user comfort or alternately to replace the length adjustment mechanism of the combination with that of Araki as a mere substitution of one art known length adjustment mechanism for another.
Response to Arguments
Applicant's arguments filed 2/9/2021 have been fully considered but they are either not persuasive or are moot in view of the new grounds of rejection.
In response to Applicant’s argument that the drawings show each of the first support part (170) and the second support part (157) extends from the first connecting part (130) to the second connecting part (130), Examiner notes that the 112 rejection is related to a lack of clarity as to the meaning of the phrase “wherein each of the first support part and the second support part extends from the first connecting part to the second connecting part”. Ordinarily, this phrase would be interpreted to require that the parts contact each other in order for the first and second support parts to extend from the first 
In response to Applicant’s arguments with respect to the 112, 2nd paragraph rejection of claim 6, although the amendment overcomes the previous rejection, the language of the amended claim remains indefinite, see the rejection above for details.
Applicant's arguments (e.g. general recitations of case law, general statements/characterizations of what the prior art teaches) fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant's arguments (e.g. general recitations of case law, general statements/characterizations of what the prior art teaches) do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
In response to Applicant’s arguments that the prior art does not disclose “wherein a first connection point between first support part and the first connecting part is spaced away from a second connection point between second support part and the second connecting part”, Examiner respectfully disagrees, see the rejection of amended claim 1 above for details.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J WAGGENSPACK whose telephone number is (571)270-7418.  The examiner can normally be reached on M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on (571)272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM J WAGGENSPACK/Primary Examiner, Art Unit 3734